Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response of 1/3/22 has been entered.  Claims 1-4, 6-10, and 13-23 are pending.   

The restriction requirement of 9/26/19 is withdrawn and claims 10 and 16 are rejoined.
  
Rejections

1.      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.      Claims 1-4, 6-10, 14-16, and 17-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10434544 Mayer et al. Although the claims at issue are not identical, they are not patentably distinct from each other because, although the instant claims and the patented claims differ somewhat in scope, they overlap to the extent that one practicing the instant claims would practice the copending claims .

4.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.      Claims 1-4, 6-10, 14-16, and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over JP 08-294662 Horibe et al., the English translation provided by the applicant being referenced below, in view of JP 01-210081 Niichi et al., the machine English translation provided herewith being referenced below.

It is noted that, according to the applicant’s response with the amendment of 10/1/21, that the curing of the first and second coating materials is to be done after the second coating is applied to the first coating in order to achieve the instantly claimed requirement regarding the application of the second coating material before the surfacer coat has reached drying stated 1 as recited in the instant claims.




Based on the instant specification’s disclosure of page 41, line 10 to the end of the page, particularly noting the flash-off times of the surfacer coat for the inventive examples, it appears that flash off times after applying the surfacer coat of less than 600 seconds prior to applying the top coat give the instantly claimed requirement that the topcoat can be applied to the surfacer coat before the surfacer coat has reached drying stage 1 according to DIN 53150:2002-09, the drying stage being determined according to EN ISO 9117-3:2010.

Horibe discloses a first color coating composition having a base concealing property, which falls within the scope of the instantly claimed first coating material and surfacer coat, containing epoxy resin or acrylic resin, crosslinking agent which may be blocked polyisocyanate, and hydrophilic organic solvent.  The open language of the instant claims allows for the presence of any other additional components of Horibe.
See Horibe, claim 1 and paragraphs [0007], [0010], [0013], [0014], and [0015].  It is noted that for the polyester made with polybasic acid and polyhydric alcohol of Horibe, paragraph [0018] to be crosslinkable with the polyisocyanates of Horibe, they must have OH groups.  These polyacrylates with hydroxyl groups and polyesters with hydroxyl groups of Horibe fall within the scope of the instant claims, including the instant claim 17.  Upon 
The base resin in these 1 color coating compositions of Horibe may be polyester or acrylic resin which are polyisocyanate crosslinking, which falls within the scope of the instant claims 9 and 15.  See Horibe, paragraphs [0016], [0017], [0018], [0020], and noting the polyisocyanate crosslinking agents of paragraph [0024].
These coating compositions of Horibe may be solvent based (Horibe, paragraph [0022]).
Horibe discloses a second color coating composition having beauty on the coating film, which falls within the scope of the instantly claimed second coating material and topcoat composition, containing pigment, resin, curing agent, pigment, water and/or organic solvent. The open language of the instant claims allows for the presence of water and any other additional components.  
See Horibe, claims 1 and 2, and paragraphs [0007], [0010], and [0032].
The resin in Horibe’s 2 color coat may be the same resin as used in the 1 color coat (Horibe, paragraph [0033]).  This falls within the scope of the instant claims 1, 2, 3, 4, 9, 14, 15, and 17.
     Horibe exemplifies instances in which their 1 color coat and 2 color coat compositions have the same resin.
Horibe, paragraph [0014], discloses their coatings having solids contents up to about 40% by weight, which falls within the scope of the instant claim 8.

The two coatings of Horibe, e.g. 1 color coat and 2 color coat of Horibe, claim 1, together require nothing else prior to or after their coating on a substrate.  These two coating 

Where the 1 color coat and the 2 color coat compositions of Horibe have the same resin, as discussed above, they are necessarily compatible with each other according to the instant claims.  Based on the instant specification’s disclosure of page 19, lines 1-21, particularly 15-18, and page 20, lines 1-11, particularly 5-11, it appears that miscible resins will give the instantly claimed requirement that the surfacer coat and the top coat are compatible according to DIN EN ISO 12944-5:2008-1.
The same resin is necessarily miscible with itself.  The instantly claimed compatibility is therefore necessarily inherent to the 1 color coat and the 2 color coat compositions of Horibe which have the same resin.  See MPEP 2112.

Horibe discloses applying the above compositions of Horibe followed by curing both compositions to give a cured coating material combination on a substrate.   Horibe, paragraph [0058], the last sentence shows applying their 1 color coat composition followed by drying it for about 10 minutes, which is about 600 seconds, but not curing the film, and then applying Horibe’s 2 color coat composition.  See Horibe, paragraphs [0031] and [0038] also.



Horibe, paragraph [0036] discloses using less coloring pigment in their 2 colorcoat (C) then in their 1 color coat (B).  This gives a difference between these two coating materials of 

Horibe does not require the instantly claimed application of the second coating material before the first coating material reaches drying stage 1 according to the instant claims and does not require the instantly claimed “a cured coating obtained from the coating material combination and consisting of a surfacer coat and a topcoat applied thereon has an LW value being less than an SW value and/or has an LW value being less than the LW value of a cured coating consisting of a surfacer coat and a topcoat applied thereon, which has been obtained from the same coating material combination, but wherein the flash-off time between application of the first coating material for forming the surfacer coat i-a) and application of the second coating material for forming the topcoat i-b) exceeds 480 seconds” of the instant claims.

Niichi discloses coating the second coat onto the first coat without flash time to give wet-on-wet coating that allows both coatings to be in closer contact with each other so that the boundary surface between the two coatings is soon eliminated giving the result that the second finishing film has a smooth surface free from corrugations.   See the entirety of Niichi, particularly page 2, lines 2-13 and 17-21.  See Niichi, page 3, line 12 to page 4, line 17, particularly page 4, lines 7-9 and 11-17.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to apply the 2 color coat (C) of Horibe before the 1 color coat (B) has reached drying stage 1 according to DIN 53150:2002-09 according to the instant claims because Horibe 

It would have been expected that coating the substrates of Horibe with no flash time, as discussed above would have been expected to give the instantly claimed “a cured coating obtained from the coating material combination and consisting of a surfacer coat and a topcoat applied thereon has an LW value being less than an SW value and/or has an LW value being less than the LW value of a cured coating consisting of a surfacer coat and a topcoat applied thereon, which has been obtained from the same coating material combination, but wherein the flash-off time between application of the first coating material for forming the surfacer coat i-a) and application of the second coating material for forming the topcoat i-b) exceeds 480 seconds” of the instant claims because the improved properties attributed to no flash-off of carrier of the first coating described by Niichi would have been expected to necessitate these limitations.  See the instant specification, page 41, the table that begins at line10, particularly noting the flash-off times, LW and SW of the examples.  It therefore appears that coating conditions and particulars are required to give the claimed LW value being less than an SW value as claimed.  See MPEP 2112.

Horibe does not exemplify their 1 color coat and 2 color coat compositions having the same highly volatile organic solvent and same resins according to the instant claims.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the 1 color coat and 2 color coat compositions of Horibe with the same resins and the same highly volatile solvents, which falls within the scope of the instant claims 1-4, 6-7, 9, 14, 15, and 17, because these coatings would have been expected to be infinitely compatible with each other, because the same coating is infinitely miscible with itself as is self-evident, and this compatibility coupled with the faster volatility of the solvent of the first coating of Horibe would have been expected to allow the application of the 2 color coat of Horibe to their pre-applied 1 color coat within the instantly claimed flash-off time while minimizing the time between coatings, which saves time and therefore money, and which would have been expected to give better bonding between the different layers without onion peeling effect which occurs when the coating layers are immiscible, which is clearly required to give the properties of the [Effect of the invention] of Horibe and paragraph [0002] of Horibe.  The examiner notes the excellent smoothness, image clarity, weather resistance, and chipping resistance.  It is not seen that the 1 color coat and 2 color coat of Horibe do not qualify as the instantly claimed surfacer coat and topcoat in view of these properties of the coating compositions and coated substrates of Horibe.
The same solvent is necessarily in the same solvent class, which meets the instantly claimed requirement that the organic solvents of the instantly claimed coating compositions are substantially in the same solvent class.  Horibe, paragraph [0033] clearly states that any of the components of 1 color coat (B) may be used in the 2 color coat (C), which encompasses using 
The solvents of the above discussion and Horibe, paragraph [0022] meet the instant claims 19 and 20, noting that these solvents do not require OH groups.
The smoothness and coloring properties attributed to the 1 color coat of Horibe are such that it meets the properties of a surface coat discussed by the applicant in their response of 5/19/20.  The appearance properties and gloss of the coatings of the 2 color coat of Horibe are such that the 2 color coat of Horibe meets the requirements of the topcoat argued by the applicant in their response of 5/19/20.

Some of the solvents of Horibe have OH groups.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use OH free solvents in the coatings of Horibe when isocyanate or blocked isocyanate curing agents are used so that the NCO groups are not consumed by reaction with the OH containing solvents and because Horibe encompasses many solvents that have no OH groups.

The above discussed coating process of Horibe modified by Niichi gives the coating processes of the instant claims 10 and 16.

Both Horibe and Niichi are directed to coating automobile bodies which falls within the scope of the instant claims 21-23.  See Horibe, paragraph [0001].  See Niichi, page 3, lines 2-3.  The above obviousness statements thereby make the instant claims 21-23 obvious.


6.      Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over JP 08-294662 Horibe et al., the English translation provided by the applicant being referenced below, in view of JP 01-210081 Niichi et al., the machine English translation provided herewith being referenced below, as applied to claims 1-4, 6-10, 14-16, and 17-23 in paragraph 2 above, further in view of US Pat. Application Publication No. 2009/0226729 Niimoto et al.

       The discussion of paragraph 2 above is repeated here in its entirety.

      Horibe does not disclose the solids contents of the instant claim 13.
       It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the 1 color coat and 2 color coat of Horibe having the solids contents of the instant claim 13 because Horibe, paragraph [0023] discloses their coatings as being high solids type compositions, Niimoto, paragraph [0042] shows high solids coatings to include solids contents of 72 to 100% by volume which shows the high solids coatings of Horibe to encompass the solids contents of the instant claim 13, and the solids contents would have been expected to give only predictable results to the coating compositions of Horibe, including predictable viscosities and predictably thicker coatings than lower solids content compositions.


Response to Applicant’s Arguments



     In their response of 1/3/22:

     The applicant argues “Applicant respectfully requests that all double patenting rejections be held in abeyance until patentable subject matter is agreed upon.”  There is no mechanism to hold the rejection in abeyance.  See MPEP 804 I. B. 1, particularly “A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance.”

The applicant has not pointed out any errors in the above rejection.  See MPEP 714.1, particularly “The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action.”




8.      The following response is in reply to the applicant’s arguments regarding the rejection of paragraphs 5 and 6 above:

     In their response of 5/19/20:

     The applicant argues the requirements of surfacer and topcoat at the first page of their remarks of their response of 5/19/20.  The smoothness and coloring properties attributed to the 1 color coat of Horibe are such that it meets the properties of a surface coat discussed by the applicant in their response of 5/19/20.  The appearance properties and gloss of the coatings of the 2 color coat of Horibe are such that the 2 color coat of Horibe meets the requirements of the topcoat argued by the applicant in their response of 5/19/20.  These arguments are not persuasive therefore.

The applicant argues that there are unexpected results stemming from the instantly claimed flash-off times.  The applicant presents the declaration of Reinhard Wiesing of 5/19/20 to support the argued unexpected results.  This declaration is referenced as the Wiesing declaration in the following remarks.  The instant claims do not limit the particulars of the instantly claimed coating materials with sufficient specificity to inherently require any particular properties of the instantly claimed coating material combination.  The instant claims do not specifically limit the argued properties either.  It is noted that the instant claims are not limited to 
  It is not seen that the compositions of Horibe that are flashed off for 10 minutes cannot be flashed off for the instantly claimed flash-off times as well.  It is particularly noted that Horibe encompasses no flash-off time at paragraph [0038], “it is preferable to dry air by air or the like at room temperature”.  “[P]referable” indicates that the drying is not required which is equivalent to a flash-off time of about 0 seconds.  It is noted that in reality there would be a small amount of time between the application of the 1 color coat and 2 color coat of Horibe.  For example, it would take a few seconds for the painter to switch from the sprayer with the 1 color coat to the sprayer with the 2 color coat.  Some solvent would necessarily evaporate during even this small time.  This time period would fall within the scope of the instantly claimed flash off time.

The Wiesing declaration states that the sample 5 surfacer coating has been cured before applying the topcoat thereto.  This is not a proper comparison to the closest prior art, particularly Horibe.  Horibe clearly states that they apply their 2 color coating prior to the substantial curing of the 1 color coating at Horibe, paragraph [0038].  This showing is therefore not a proper comparison to the closest prior art.  The instant claims are not limited ot the other compositions of the Wiesing declaration.  The Wiesing declaration does not address the particulars of Horibe’s 1 color coat and 2 color coat.  The Wiesing declaration therefore does not compare with the 

The applicant’s arguments regarding inherency are not persuasive.  The compositions of the above rejection of Horibe are based on Horibe’s 1 color coat and 2 color coat having the same resins which necessarily gives the instantly claimed compatibility according to the instant specification, as discussed in the above rejection.  The flash off time of Horibe’s examples indicates that Horibe’s 1 color coat and 2 color coat have the instantly claimed drying stage as evidenced by the instant specification and as discussed in the above rejection.  The drying of the more volatile solvent based coatings of Horibe without substantially curing the 1 color coating of Horibe according to Horibe, paragraph [0038] is further expected to give the drying stage of the instant claims.  There is no probative evidence to the contrary.  The only probative evidence indicates that these coatings of Horibe would necessarily have the instantly claimed compatibility and ability to be coated prior to Horibe’s 1 color coating reaching drying stage 1 of the instant claims.  The applicant’s arguments in this regard are not persuasive for these reasons.  See MPEP 2112.  The argued page 42 of the instant specification is not directed to the coatings of Horibe.  This argument is therefore not persuasive.  




     In their response of 11/4/20:

     The applicant argues “The Examiner’s position is that Horibe generally describes otherwise similar compositions, including binders, pigments and solvents, so that he presumes that the features (A), (B) and (C) in the claims would be met. There is evidence, although not direct to Horibe, that the specification that shows not all of the features are met with other combinations of coatings-see page 42 of the specification:”  The examiner notes particularly “although not direct to Horibe”.  Any showing of unexpected results must be compared to the closest prior art, i.e. Horibe.  Any showing that properties claimed are not inherent would appear to require a direct comparison to Horibe.  The examiner further notes that the properties of the instant claims are necessarily inherent in Horibe under some set of coating conditions.  There is not probative evidence to the contrary and the applicant’s arguments do not address these arguments in the above rejection.
The applicant argues “With noninventive combination of surfacer 1 with topcoat 1 or 2 (not listed in the table) and with application of the topcoats to the surfacer coat before the latter has achieved dust dryness, after the flash-off times reported in the table, matt topcoat surfaces 
The applicant argues “This would suggest to a skilled person that that which is presumed to be inherent from Horibe is not necessarily so.”  The remarks of the above rejection regarding the inherency of the instantly claimed properties in Horibe are repeated here.  The applicant does not specifically address these points.  There is no showing that the compositions of Horibe do not necessarily possess the instantly claimed properties which is shown by probative evidence which measures the properties of Horibe.  The applicant admits “although not direct to Horibe”.  The examiner maintains that Horibe’s coatings necessarily possess the instantly claimed properties under some set of future coating conditions.
The applicant argues “Horibe discloses a method, wherein a metallic substrate is coated with an electrodeposition coating. Then two coating layers are applied onto the electrodeposition coating, namely a first color coat with “concealing” properties and a second color coat with “aesthetic properties” (cf. Horibe, claim 1). Both the first color coat and the second color coat comprise a coloring pigment (cf. Horibe, claim 2). The second coat is applied to the first coat prior to substantially curing the first coat and then both coats are cured together (cf. Horibe, claim 1). The first coat contains a resin such as an acrylic resin including acrylic resins 
In examples 1 and 2 of Horibe an aqueous first color coat (B- i) or (B-2) is applied onto a steel sheet bearing a cured electrodeposition coat in a dry film thickness of 20 pm. After application it is left at room temperature for 10 minutes. Then, an aqueous second color coat (C-l) or (C-2) is applied to the uncured first color coat in in a dry film thickness of 15 pm and left at room temperature for 10 minutes. Then, both coats are cured simultaneously at 140°C for 30 minutes.
Even if the first color coat is considered as surfacer coat and the second color coat as topcoat according to amended claim 1 of the present application, Horibe is silent on using a flash-off time of 480 seconds (8 minutes) or less between applying these two coats.  In the above mentioned example of Horibe 10 minutes (i.e., 600 s) passes before applying the second coat.”  The instant claims are directed to the two coating compositions prior to application.  Note this discussion in the above rejection.  The applicant’s arguments do not address this fact.  The examiner’s discussion regarding the more volatile solvents of Horibe is noted here as well.  This discussion is not addressed by the applicant’s arguments.  Furthermore, the argued properties are future properties which clearly depend on the coating method per se.  Note the examiner’s discussion in this regard in the above rejection.  The applicant provides no probative evidence that there does not exist some set of coating conditions which give the instantly claimed properties with the compositions of Horibe discussed in the above rejection.


The instant claims do not limit the particulars of the instantly claimed coating materials with sufficient specificity to inherently require any particular properties of the instantly claimed coating material combination. The instant claims do not specifically limit the argued properties either. It is noted that the instant claims are not limited to the coating materials used in the argued examples and in the compositions of the Wiesing declaration. The argued examples, including those of the Wiesing declaration are not commensurate in scope with the instant claims and are not compared to the closest prior art, specifically the compositions of Horibe.”  The examiner maintains this position particularly in view of the applicant’s admission “although not direct to Horibe”.

The applicant argues “On page 43 of the application it is disclosed that improved optical properties are in particular achieved when the measured LW values are smaller (as small as possible) and/or smaller than the measured SW values of the same coating. As it is evident from the Table on page 41 of the application this is achieved for all inventive examples, namely inventive examples 2 and 3, wherein LW is < SW (3.4 vs. 5.4 for example 2 and 5.4 vs. 6.5 for example 3). Note that example 4 is no longer covered by the scope of claim 1 as the flash-off time for this example was 600 seconds. Thus, example 4 is now comparative. As it is evident from the Table for example 4 LW is > SW. The same trend also applies to all further inventive examples El to E5 contained in the Wiesing Declaration, which all have LW < SW values.



[W]hen it comes to a showing of unexpected results, there is a difference between (1) a claim which broadly recites a combination comprising several elements,.

. . and (2) a claim which recites those elements, but further limits the claim to a combination of those elements having defined properties .... In case (1), the applicant labors under a burden to show unexpected results commensurate in scope with the breadth of the claims. The number of different combinations to be tested and evaluated will depend on the facts. In case (2), the claim is necessarily limited to those combinations having the claimed property. Hence, where the showing establishes that the claimed property would not have been expected to the ordinary artisan, the showing will be commensurate in scope with the claim, since the claim is de facto limited to those combinations of elements that achieve those properties.

While, all properties of a composition may be inherent in that composition, in an obviousness analysis unexpected properties can make an initially obvious 

369 F.2d 765, 768 (CCPA 1966). In other words, the evidence in the specification should be considered an unexpected result rebutting the alleged prima facie rejections.

One of ordinary skill in the art would not have had a reasonable expectation, absent salient teachings from the cited art, that (A) Compatibility of the two coats according to DIN EN ISO 12944-5:2008-1; (B) before the surfacer coat has reached drying stage 1 according to DIN 53150:2002-09, and (C) the drying stage being determined according to EN ISO 9117-3:2010 results in such improvements.

In addition, new Claim 17 further defines the scope of the claimed subject matter aligned more closely with the evidence relied upon for patentablity. Thus, to demonstrate that a product, such as a chemical compound, has unexpected properties sufficient to overcome a prima facie showing of obviousness, a patent applicant need not “produce superior results in ever}' environment in which the compound may be used. To be patentable, a compound need not excel over prior art compounds in all common properties.” In re Chupp, 816 F.2d 643, 646 (Fed. Cir. 1987). Instead, “[e]vidence that a compound is unexpectedly superior in one of a spectrum of common properties, as here, can be enough to rebut a prima facie case of obviousness.” Id.”  The discussion in the above examiner’s response to arguments and in the above rejection rebuts the applicant’s arguments above.

In their response of 4/14/21:

     The applicant argues “The Office has acknowledged that, “Horibe does not exemplify their 1 color coat and 2 color coat compositions having the same highly volatile organic solvent and same resins according to the instant claims” (see Page 12 of the Office Action dated 2/12/21).”  Anticipation is not required for obviousness.
The applicant argues “However, the Office has based the rejection in part on, “It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the 1 color coat and 2 color coat compositions of Horibe with the same resins and the same highly volatile solvents, which falls within the scope of the instant claims 1-7, 9, 14, 15, and 17, because these coatings would have been expected to be infinitely compatible with each other, because the same coating is infinitely miscible with itself as is self-evident, and this compatibility coupled with the faster volatility of the solvent of the first coating of Horibe would have been expected to allow the application of the 2 color coat of Horibe to their pre-applied 1 color coat within the instantly claimed flash-off time while minimizing the time between coatings” (see Pages 12-13 of the Office Action dated 2/12/21).”  The examiner maintains this position as fully stated in the above rejection.
The applicant argues “Applicant respectfully disagrees. Independent claims 1, 14, and 17 are amended herein to require that the organic solvents of the coating material for forming the surfacer coat and the organic solvents of the coating material for forming the topcoat substantially belong to the same solvent class. As described in the present application, the concept of solvent class in the sense of this application means that the solvents have a similar 
The applicant argues “In contrast, Horibe only generally teaches that its 1 color coat (B) and 2 color coat (C) may comprise an organic solvent (see Paragraphs [0022] and [0032]). As acknowledged by the Office, Horibe does not specifically teach its 1 color coat and 2 color coat compositions have solvents that substantially belong to the same solvent class. Rather, Horibe 
The applicant argues “The Office asserts that a person having ordinary skill in the art would have been motivated to select the same highly volatile solvents for the 1 color coat (B) and 2 color coat (C) of Horibe because this “would have been expected to allow the application of the 2 color coat of Horibe to their pre-applied 1 color coat within the instantly claimed flash-off time while minimizing the time between coatings, which saves time and therefore money, 
The applicant argues “Applicant respectfully disagrees. The benefits potentially conferred by using the same solvents in the 1 color coat (B) and 2 color coat (C), as described by the Office, are simply not taught or suggested by Horibe. Rather, there is no indication in Horibe of any benefit or advantage to be conferred by using solvents that substantially belong to the same solvent class in its 1 color coat (B) and 2 color coat (C) compositions, or any mention in general of the importance of compatibility between its color coat compositions.”  The benefits are not specifically taught by Horibe.  However, the clear infinite compatibility of the same composition with the same composition would have been readily appreciated by the ordinary skilled artisan prior to the instantly claimed invention from merely considering Horibe’s teachings that their two coating compositions can contain the same ingredients, including the same resins and same organic solvents, as discussed above.  These considerations are well within the ability of the high 
The applicant argues “In contrast, as demonstrated in the present application, the use of a surfacer coat and topcoat made up of solvents that substantially belong to the same solvent class, combined with a flash-off time of 480 seconds or less, provides a cured coating having superior optical properties compared to cured coatings formed with a flash-off time of greater than 480 seconds, or a cured coating formed from thermal curing (see Paragraph [0120] of the published application). For examples, the coating materials for forming the surfacer coat and topcoat of the present claims provide cured coatings with smaller LW, Nl, and N3 values, and LW values smaller than the corresponding SW values (see Paragraphs [0106]-[0109] and adjacent Table). These benefits are not taught or suggested by Horibe. Thus, at least for these reasons, the presently claimed coating material combination is nonobvious over Horibe.”  As noted in the past responses above, the applicant has not demonstrated any superior properties over the coatings of Horibe, including the properties argued immediately above.  There is no direct comparison with the coatings of Horibe.  The coatings of Horibe also give superior optical properties.  Note Horibe, paragraph [0010], including the high gloss, sharpness, smoothness, resolution of color, and depth feeling.  The examiner sees no probative showing of any unexpected result stemming from any difference between the instant claims and the inventions of Horibe which is demonstrated in a manner commensurate in scope with the instant claims and which compares to the coatings of Horibe which are closest to those of the instant claims.  See MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012].


Regarding the rejection of the instant claim 13 above:

The applicant argues “The Office has acknowledged that, “Horibe does not disclose the solids contents of the instant claim 13” (see Page 13 of the Office Action dated 2/12/21).
To remedy the deficiencies of Horibe, the Office cites Niimoto for teaching the claimed solids content, asserting that it would have been obvious to “make the 1 color coat and 2 color coat of Horibe having the solids contents of the instant claim 13 because Horibe, paragraph [0023] discloses their coating as being high solids type compositions, Niimoto, paragraph [0042] shows high solids coatings to include solids contents of 72 to 100% by volume” (see Page 14 of the Office Action dated 2/12/21).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant argues “It would not have been obvious to a person having ordinary skill in the art to modify the color coat compositions of Horibe to comprise solvents that substantially belong to the same solvent class, when the Office has acknowledged that Horibe does not exemplify such compositions, and further modify with the solids content of Niimoto, without any teaching, suggestion, motivation, or other reason from Horibe or Niimoto, without any expectation of success or predictability of result. Such modification would require impermissible hindsight and could only have been arrived at by using the present application as a roadmap.”  Using the solids contents of the instant claims in the compositions of Horibe discussed above would have been expected to give only predictable results to the compositions of Horibe, 

In their response of 10/1/21:

           The applicant’s response of 10/1/21 has been fully considered.  In view of the amendments to the claims and the applicant’s arguments, the teachings of Niichi have been added to the above rejections.  The applicant’s arguments do not apply to the new rejections over Horibe in view of Niichi.


In their response of 1/3/22:


     The Office, however, has based the rejections in part on, "It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to apply the 2 color coat (C) of Horibe before the 1 color coat (B) has reached drying stage 1 according to DIN 53150:2002-09 according to the instant claims because Horibe exemplifies drying times of their 1 color coat (B) of about 600 seconds, as discussed above, Horibe, paragraph [0038] shows the drying step to be preferable which indicates that it is not necessary, Niichi shows coating the second coat onto the first coat without flash time to give wet-on-wet coating that allows both coatings to contact each other more closely without a boundary surface between them, where the resins of Horibe are the same, the lack of boundary surface is expected to give more crosslinking between the top and bottom layers which minimizes paint peeling, such that the methods of Horibe modified by Niichi would have been expected to give more durable coatings with better appearance as taught by Niichi" (see Page 10 of the Office Action dated 11/03/21).

all the claimed elements were known in the prior art and one skilled in the art
could have combined the elements as claimed by known methods with no
change in their respective functions, and the combination would have yielded
nothing more than predictable results to one of ordinary skill in the art" (emphasis added).
"The mere fact that references can be combined or modified does not render the resultant combination obvious unless the results would have been predictable to one of ordinary skill in the art" (MPEP § 2143.01(III)). "At least some degree of predictability is required" (MPEP § 2143.02(I1)). The Office has not sufficiently shown that a person of ordinary skill in the art could have modified Horibe with the method of Niichi with no change in their respective functions, and that the results of such a combination would have been predictable. Accordingly, the Office has not established a prima facie case of obviousness.”
The above rejections meet the requirements of an obviousness rejection including the requirements of “KSR” and Graham v. Deere.  See the above rejecition as compared to the instant claims by one of ordinary skill in the art prior to the instantly claimed inventions. 

     The applicant argues “Initially, Horibe does not unambiguously describe that the drying step is not necessary, as the Office asserts. The Office cites to paragraph [0038] of Horibe to support this assertion, which states in part, "After coating B, it is preferable to dry air by air or the like at room temperature without substantially curing the coating film, and then apply the 2 color coat (C)." Paragraph [0031] of Horibe similarly states, "In the method of the present invention, after the 1 color coat (B) is coated, air is dried at room temperature by air blow or the like without 
      Moreover, without an explicit teaching otherwise, it cannot reasonably be said that no drying step would have predictably been unnecessary between application of the first color coat (B) and the second color coat (C) in Horibe. The first color coat (B) and second color coat (C) described in Horibe have different functions (see Paragraph [0006]). The coat (B) has an underlying concealing property and prevents photodegradation of the electrodeposition coating (see Paragraph [0009]). The coat (C) has an aesthetic appearance which provides a coated surface excellent in finished appearance (see Paragraph [0010]). Notably, Horibe describes that the coat (B) contains a coloring pigment in an amount such that the light transmittance at a wavelength of 400 to 700um in the cured coat (B) film is 5% or less. According to Horibe, when the light transmittance is more than 5%, the concealing property of the coat (B) decreases and may cause weather resistance peeling and color unevenness (see Paragraph [0029]). In contrast, Horibe describes that the coat (C) contains small amount of coloring pigment, relative to coat (B), such 
      Niichi does not provide the requisite predictability in modifying Horibe with the described methods. Niichi describes a process in which an undercoat film is coated on an outer plate of a vehicle body, an intermediate coating film coated on the undercoat film, and a top coating is coated on the intermediate coating immediately after application of the intermediate coating (see p. 6, Il. 11-18). The time interval described by Niichi between the coating the intermediate coating and top coating is 2 to 30 seconds (see p. 6, Il. 19-21). Niichi does not describe the compositions of the top coating and intermediate coating other than that they are "well conformable" (p. 6, 1. 16). Niichi also does not describe that the top coating and intermediate coating each have the different functions described in Horibe. Niichi therefore does not describe nor suggest that the first color coat (B) and second color coat (C) of Horibe, when applied in the manner described in Niichi, would have predictably performed the same functions in the same way described in Horibe.
      Accordingly, it would not have been obvious to a person having ordinary skill in the art to modify Horibe with Niichi to arrive at the claimed cured coating material combination on a substrate. There is no teaching, suggestion, motivation, or other reason from Horibe to make such modifications, with any expectation of success or predictability of result. Such modifications would require impermissible hindsight and could only have been arrived at by using the present application as a roadmap.

     The above rejection requires no impermissible hindsight.  It only requires reading the plain language of the above cited prior art as noted in the above rejection.  The above rejection meets the requirements of an obviousness rejection, including the requirements of “KSR” and Graham v. Deere.  The reason to expect success from the above rejection is clearly stated in the above rejections as a whole. 

     The applicant argues “ii. Claim 13 stands rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Horibe in view of Niichi, and further in view of Niimoto (US 2009/0226729).
Applicant respectfully submits that claim 13 is patentable over Horibe, Niichi, and Niimoto.
Claim 13 depends from claim 1. Claim 1 is patentable over Horibe and Niichi for at least the reasons set forth above. Claim 13 is therefore patentable over Horibe and Niichi for the same reasons as claim 1.

To remedy the deficiencies of Horibe, the Office cites Niimoto for teaching the claimed solids content, asserting that it would have been obvious to “make the 1 color coat and 2 color coat of Horibe having the solids contents of the instant claim 13 because Horibe, paragraph [0023] discloses their coating as being high solids type compositions, Niimoto, paragraph [0042] shows high solids coatings to include solids contents of 72 to 100% by volume” (see Page 13 of the Office Action dated 11/03/21).
     Applicant respectfully submits that Niimoto does not cure the deficiencies of Horibe and Niichi. Niimoto is directed to high-solids anticorrosive coating compositions comprising an epoxy resin, a hardener ingredient, and various additives (see at least Abstract). The portion of Niimoto cited by the Office teaches that in its high-solids rapid-curing anticorrosive coating compositions, the solids content of the coating film-forming component is preferably in the range of 72 to 100% by volume (see Paragraph [0042]). However, Niimoto is silent on a cured coating material combination obtained by applying the first and second coating materials with a flash-off time of 480 seconds or less, exhibiting smaller LW values overall as well as an LW value that is less than the SW value. Therefore, Niimoto does not cure the deficiencies of Horibe and Niichi.
     Accordingly, it would not have been obvious to a person having ordinary skill in the art to modify Horibe with Niichi and Niimoto to arrive at the claimed cured coating material combination on a substrate. There is no teaching, suggestion, motivation, or other reason from Horibe, Niichi, and Niimoto to make such modifications, with any expectation of success or predictability of result. Such modifications would require impermissible hindsight and could only have been arrived at by using the present application as a roadmap. In view of the 
     It does not require impermissible hindsight to arrive at the instantly claimed inventions from the above cited prior art.  It requires only that one read the full scope of the teachings of the above cited prior art and interpret them as one of ordinary skill in the art prior to the instantly claimed invention would interpret them.  The clear reasons to expect modifying the above cited prior art as stated in the above rejections are stated in the above rejections.  The obviousness rationales of the above rejections are repeated here.

The examiner sees no probative showing of any unexpected result stemming from any difference between the instant claims and the inventions of Horibe in view of Niichi, including the solids content of the instant claim 13, which is demonstrated in a manner commensurate in scope with the instant claims and which compares to the coatings of Horibe which are closest to those of the instant claims.  See MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012].

The applicant’s arguments have been fully considered but are not persuasive for the reasons stated above.  The above rejection, modified according to the applicant’s amendment of 4/14/21 is therefore maintained as stated above.

9.      THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on (571)272-1121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/PATRICK D NILAND/Primary Examiner, Art Unit 1762